Citation Nr: 0531617	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by edema/swelling of the lower extremities.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims of 
entitlement to service connection for lower extremity edema 
and for residuals of a chest injury.

The veteran testified before an RO hearing officer in October 
1996 and December 1998.  Transcripts of these hearings have 
been associated with the record.

The Board remanded the issues in September 2000, directing 
the RO to adjudicate the issues of whether new and material 
evidence had been submitted to reopen his claims.  The RO 
found that new and material evidence had been submitted and 
denied the veteran's claims on their merits.  In a January 
2004 decision, the Board found that the veteran has presented 
new and material evidence regarding his claim of service 
connection for disability manifested by edema/swelling of the 
lower extremities, and remanded the claim to the RO for 
further development.  The Board also remanded the petition to 
reopen the claim of entitlement to service connection for 
residuals of a chest injury for further development.  

The issue of entitlement to service connection for disability 
manifested by edema/swelling of the lower extremities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  In April 1952 and December 1956, the RO denied the 
veteran's claim for service connection for residuals of a 
chest injury; in December 1956, the RO sent him a letter 
notifying him of the decision and apprising him of his 
procedural and appellate rights.  He did not file a timely 
appeal.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's December 1956 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has residuals of a chest injury as a result of his 
service in the military.


CONCLUSIONS OF LAW

1.  The unappealed determination by the RO denying service 
connection for residuals of a chest injury in December 1956 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005) formerly Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulations 1008 and 1009; (effective January 25, 
1936, to December 31, 1957).

2.  New and material evidence has not been submitted and the 
claim for service connection for residuals of a chest injury, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in April 1998, before the VCAA existed.  And in 
Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that he is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The April 1998 RO rating decision was issued before the 
implementation of the VCAA.  Since the enactment of the VCAA 
in November 2000, the RO has sent the veteran VCAA letters in 
August 2001 and March 2004, giving him an opportunity to 
identify and/or submit additional supporting evidence 
in response.  The VCAA letters explained the type of evidence 
that needed to be submitted for him to prevail on this claim, 
what evidence he should submit, and what evidence the RO 
would obtain for him.  He was also, in essence, told to 
submit all pertinent evidence he had in his possession.  He 
was also provided notice regarding the requirement to submit 
new and material evidence to reopen his claim.  Consequently, 
he already has received the requisite VCAA notice, so any 
defect with respect to the timing of it was nonprejudicial 
and therefore, merely harmless error.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.  

The veteran has not been provided a VA examination to 
determine whether he currently has a chest condition and 
whether it is related to his service in the military - as 
alleged.  But this is because 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  So, here, in the absence 
of new and material evidence to reopen this claim, the 
veteran is not entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.



II.  Governing Laws, Regulations and Legal Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The Board notes that in April 1952 and in December 1956, the 
RO denied the claim of entitlement to service connection for 
residuals of a chest injury.  At that time, the veteran 
asserted that the chest injury occurred at the time of a May 
1944 jeep accident.  The RO noted an inservice May 1945 X-ray 
report noting an enlargement of the costoclavicular junction, 
no significant osseous change seen, and a joint separation 
could not be ruled out.  The RO also noted that service 
medical records did not show complaints of any chest injury 
in service, on separation examination in December 1945 (a 
chest X-ray and musculoskeletal examination was normal, 
except for a scar of the left foot), on post-service VA 
examinations in 1948, and 1952, or on chest X-ray in October 
1956.  The veteran was given written notification of this 
determination in December 1956; however, a timely appeal was 
not received.  The rating decision, therefore, became final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 (a) 
formerly Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulations 1008 and 1009; (effective January 25, 1936, to 
December 31, 1957); 20.302, 20.1103 (2005).  Furthermore, 
because he did not appeal that decision, this, in turn, means 
there must be new and material evidence during the years 
since to reopen his claim and warrant further consideration 
of it on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's December 1956 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board must consider whether new and material evidence has 
been submitted to reopen the claim and, if so, may proceed 
directly to adjudicate it on the full merits assuming the 
VCAA notice and duty to assist requirements have been 
satisfied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  In this case, the veteran's request to reopen his 
claim was received prior to this cutoff date.  Therefore, the 
amended regulation does not apply to his current appeal, 
rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2000).

The veteran and his representative contend that he has had 
residuals of a chest injury since service.  In October 1987, 
VA medical records note that the veteran complained of 
occasional chest pain when he was anxious.  An 
electrocardiogram (EKG) showed non-specific changes.  This 
additional evidence received since the RO's December 1956 
decision does not contain any information attributing any 
current chest condition to service.  And the records that are 
irrelevant to this condition obviously are not material, even 
if new.

At his hearing before a hearing officer at the RO in October 
1996, the veteran testified that he injured his chest when he 
cut his left foot when clearing brush in service.  At the 
time of his initial claim, he related his chest injury to a 
different inservice incident, a jeep accident.  The various 
statements from the veteran and his representative are not 
new because they merely reiterate an allegation previously 
made-that the veteran has a current residuals of a chest 
injury related to service.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Even assuming the allegation of a different 
inservice incident causing a current chest injury is new, it 
is not material because, as laypersons, they do not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since none of the evidence submitted since the RO's December 
1956 decision competently demonstrates that the veteran 
currently has any residuals of a chest injury, or a nexus 
between any such current chest condition and service, none of 
the evidence is both new and material.  That being the case, 
the claim cannot be reopened.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim of service connection for 
residuals of a chest injury is denied.


REMAND

The Board, in its January 2004 decision, found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for disability manifested 
by edema of the lower extremities, and remanded the claim for 
additional development and de novo consideration.  However, 
the RO in its June 2005 supplemental statement of the case 
(SSOC) erroneously listed the issue as whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for disability manifested 
by edema/swelling of the lower extremities, without regard to 
the Board's favorable decision on this issue.  The RO also 
found that service connection remains denied because, 
although the evidence submitted was new, it was not material.  
The RO has not considered the issue on a de novo basis, as it 
was required to do.  

In consideration of the above scenario, the Board is unable 
to adjudicate the veteran's claim without violating the 
veteran's statutory and regulatory procedural rights by 
addressing a question not properly considered by the RO, 
i.e., consideration of this claim on a de novo basis.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In light 
of the foregoing, the Board reluctantly finds that this 
matter must again be remanded for compliance with the Board's 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

The RO should readjudicate the veteran's 
claim for entitlement to service 
connection for disability manifested by 
edema/swelling of the lower extremities 
on a de novo basis.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


